                         1:17-cv-01057-CSB # 171         Page 1 of 4
                                                                                                E-FILED
                                                       Thursday, 30 May, 2019 10:21:49 AM
                                                             Clerk, U.S. District Court, ILCD
                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS

CESAR DE LA GARZA,                         )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )       No. 17-1057-CSB
                                           )
                                           )
JOHN BALDWIN, et al.,                      )
                                           )
                     Defendants.           )

                                           ORDER

COLIN S. BRUCE, U.S. District Judge:

       This cause is before the Court on Plaintiff Cesar De La Garza’s motions to

reconsider.

       Plaintiff has filed two motions in which he asks the Court to amend its December

26, 2018 Order dismissing this case and to make further factual findings with regard to

that Order pursuant to Federal Rule of Civil Procedure 52. Plaintiff claims that the

Court failed to address certain arguments that he raised in response to Defendants’

motion to dismiss, including: (1) the constitutionality of 28 U.S.C. § 1915, (2) the validity

of the Court’s calculation of his three-strikes status; and (3) the validity of his three-

strikes status in light of new Seventh Circuit precedent. Plaintiff asks the Court to

address these three arguments as a means of setting aside the Court’s Order and

Judgment entered against him and, if the Court does not set aside its Order and

Judgment, Plaintiff wants the Court to, nevertheless, make factual findings on those

arguments so that he may raise the issues on appeal.


                                               1
                         1:17-cv-01057-CSB # 171         Page 2 of 4



       Rule 52(b) permits a court to “amend its findings—or make additional findings—

and . . . amend the judgment accordingly” upon a motion by a party. Id. A Rule 52(b)

motion is “intended to correct manifest errors of law or fact or to present newly-

discovered evidence.” United States ex rel. Russo v. Attorney Gen. of Ill., 780 F.2d 712, 716

n.4 (7th Cir. 1986). The moving party “must raise questions of substance by seeking

reconsideration of material findings of fact or conclusions of law to prevent manifest

injustice or reflect newly discovered evidence.” 9 Charles A. Wright & Arthur R. Miller,

Fed. Prac. and Proc. § 2582 (2017). The “primary purpose” for such a motion is to “enable

the appellate court to obtain a correct understanding of the factual issues determined by

the trial court as a basis for the conclusions of law and the judgment entered thereon.”

Id. A motion under Rule 52(b) may not be used to relitigate arguments lost, advance

new theories, or present new evidence that could have been presented before. Id.

Finally, a trial court will “not grant motions to amend when the amendment would be

futile.” Id.; Smith v. Rosebud Farmstand, 2017 WL 3008095, * 2 (N.D. Ill. July 14, 2017).

       Here, there is no basis for granting Plaintiff’s Rule 52(b) motions or to amend the

Court’s December 26 ,2018 Order. The Court did not commit a manifest error of law in

dismissing this case, and Plaintiff has offered no newly discovered evidence to show

that the Court erred in dismissing this case. There is no basis for the Court to find 28

U.S.C. § 1915 unconstitutional. The Court correctly counted the cases that constituted

Plaintiff’s three-strikes status for the purposes of the Prison Litigation Reform Act.

And, the Seventh Circuit’s holding in Terry v. Spencer, 888 F.3d 890 (7th Cir. 2018), does

not change the outcome in this case.


                                              2
                        1:17-cv-01057-CSB # 171         Page 3 of 4



       To the extent that Plaintiff is actually moving under Rule 59(e), his motion fairs

no better. Rule 59 authorizes district courts to alter a judgment under certain

circumstances. In making a Rule 59 motion, a moving party may not simply rely upon

previously made and previously rejected arguments. Vesely v. Armslist LLC, 2014 WL

3907114, * 3 (7th Cir. Aug. 12, 2014)(“we have held that a Rule 59(e) motion is not to be

used to ‘rehash’ previously rejected arguments). Instead, in order “[t]o prevail on a

Rule 59(e) motion, the moving party must clearly establish (1) that the court committed

a manifest error of law or fact, or (2) that newly discovered evidence precluded entry of

judgment.” Edgewood Manor Apartment Homes, LLC v. RSUI Indem. Co., 733 F.3d 761, 770

(7th Cir. 2013)(internal quotation omitted).

       As noted supra, Plaintiff has failed to submit any newly discovered evidence that

would justify the Court granting him any relief. Accordingly, Plaintiff’s motions to

reconsider are denied on that basis.

       Likewise, Plaintiff has failed to show that the Court committed a manifest error

of law that would entitle him to relief. “[A] ‘manifest error’ is not demonstrated by the

disappointment of the losing party. It is the wholesale disregard, misapplication, or

failure to recognize controlling precedent.” Otto v. Metropolitan Life Ins. Co., 224 F.3d

601, 605 (7th Cir. 2000)(internal quotation omitted).

       Again, there is no basis for finding § 1915 to be unconstitutional. Moreover,

Plaintiff acknowledged that Judge Baker found that his Complaint in De La Garza v.

Stolworthy failed to state a claim upon which relief could be granted. As such, this

Court correctly counted that case as a “strike” against him. 28 U.S.C. § 1915(g).


                                               3
                         1:17-cv-01057-CSB # 171         Page 4 of 4



       Regardless, even if Judge Baker erred in assessing a strike against Plaintiff,

Plaintiff cannot collaterally attack Judge Baker’s decision. “The determination of

whether a previous claim is ‘frivolous,’ ‘malicious,’ or ‘fails to state a claim upon which

relief may be granted’ is made in the context of the litigation in which the claim is

adjudicated.” Clay v. Ambriz, 2012 WL 1309197, * 3 (S.D. Tex. Apr.16, 2012). “Any use of

this proceeding to raise a dispute over the labeling and disposition of the claims in

those earlier proceedings would be a collateral attack” and is barred by the doctrine of

res judicata. Id. (citing Boettner v. Raimer, 122 Fed. Appx. 711, 714 (5th Cir. 2004); Freeman

v. Garcia, 2014 WL 4101769, *1 (S.D. Tex. Aug. 18, 2014).

IT IS, THEREFORE, ORDERED:

       1.     Plaintiff’s motions to reconsider [162] & [168] are DENIED.



ENTERED this 30th day of May, 2019


                                                 s/ Colin S. Bruce
                                                 COLIN S. BRUCE
                                            UNITED STATES DISTRICT JUDGE




                                               4
